Name: Commission Regulation (EC) No 1808/2001 of 30 August 2001 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: environmental policy;  marketing;  natural environment;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32001R1808Commission Regulation (EC) No 1808/2001 of 30 August 2001 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein Official Journal L 250 , 19/09/2001 P. 0001 - 0043Commission Regulation (EC) No 1808/2001of 30 August 2001laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade thereinTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), as last amended by Commission Regulation (EC) No 1579/2001(2), and in particular Article 19(1), (2) and (4) thereof,Whereas:1. Provisions are required to implement Regulation (EC) No 338/97 and to ensure full compliance with the provisions of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (hereinafter referred to as "the Convention").2. In order to ensure the uniform implementation of Regulation (EC) No 338/97, it is necessary to lay down detailed conditions and criteria for the consideration of permit and certificate applications and for the issue, validity and use of such documents. It is accordingly appropriate to lay down models to which the said forms must correspond.3. It is further necessary to lay down detailed provisions relating to the conditions and criteria for the treatment of specimens of animal species that are born and bred in captivity and of specimens of plant species that are artificially propagated in order to ensure the common implementation of the derogations applicable to such specimens.4. The derogations for specimens that are personal and household effects provided for in Article 7(3) of Regulation (EC) No 338/97 require that provisions be specified to ensure compliance with Article VII(3), of the Convention.5. In order to ensure that general derogations from the internal trade prohibitions contained in Article 8(1) of Regulation (EC) No 338/97 are uniformly applied, it is necessary to lay down conditions and criteria with regard to their definition.6. It is necessary to establish procedures for the marking of certain specimens of species in order to facilitate their identification and ensure enforcement of the provisions of Regulation (EC) No 338/97.7. Provisions should be laid down regarding the contents, form and submission of the periodic reports provided for in Regulation (EC) No 338/97.8. In order for future amendments to the Annexes to Regulation (EC) No 338/97 to be considered all relevant information must be available, particularly on the biological and trade status of species, their use and methods of controlling trade.9. Commission Regulation (EC) No 939/97 of 26 May 1997 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein(3), as last amended by Regulation (EC) No 1006/98(4), has been substantially amended several times; since further amendments are to be made, it should, in the interest of clarity, be repealed and replaced by a new regulation.10. The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora,HAS ADOPTED THIS REGULATION:CHAPTER IDEFINITIONS AND FORMSArticle 1For the purposes of this Regulation and in addition to the definitions in Article 2 of Regulation (EC) No 338/97:(a) "date of acquisition" shall mean the date on which a specimen was taken from the wild, born in captivity or artificially propagated;(b) "first generation offspring (F1)" shall mean specimens produced in a controlled environment from parents at least one of which was conceived in or taken from the wild;(c) "second generation offspring (F2)" and "subsequent generation offspring (F3, F4, etc.)" shall mean specimens produced in a controlled environment from parents that were also produced in a controlled environment;(d) "breeding stock" shall mean all the animals in a breeding operation that are used for reproduction;(e) "a controlled environment" shall mean an environment that is manipulated for the purpose of producing animals of a particular species, that has boundaries designed to prevent animals, eggs or gametes of the species from entering or leaving the controlled environment, and the general characteristics of which may include but are not limited to artificial housing, waste removal, health care, protection from predators and the artificial supply of food;(f) "a person normally residing in the Community" shall mean a person who lives in the Community for at least 185 days in each calendar year because of occupational ties, or, in the case of a person with no occupational ties, because of personal ties which show close links between that person and the place where he/she is living.Article 21. The forms on which import permits, export permits, re-export certificates and applications for such documents are drawn up shall conform, except as regards spaces reserved for national use, to the model in Annex I.2. The forms on which import notifications are drawn up shall conform, except as regards spaces reserved for national use, to the model in Annex II. They may contain a serial number.3. The forms on which the certificates referred to in Article 10 of Regulation (EC) No 338/97 and applications for such certificates are drawn up shall conform, except as regards spaces reserved for national use, to the model in Annex III. Member States may, however, provide that, instead of the preprinted text, boxes 18 and 19 shall only contain the relevant certification and/or authorisation.4. The form of the labels referred to in Article 7(4) of Regulation (EC) No 338/97 shall conform to the model in Annex IV.Article 31. The paper used for the forms referred to in Article 2 shall be free of mechanical pulp, dressed for writing purposes and weigh at least 55 g/m2.2. The size of the forms referred to in Article 2(1), (2) and (3) shall be 210 Ã  297 mm (A4) with a maximum tolerance as to length of 18 mm less and 8 mm more.3. The paper of the forms referred to in Article 2(1) shall be:(a) white for form 1, the original, with a guilloche pattern background, printed in grey on the front, so as to reveal any falsification by mechanical or chemical means;(b) yellow for form 2, the copy for the holder;(c) pale green for form 3, the copy for the exporting or re-exporting country in the case of an import permit, or the copy for return by customs to the issuing authority in the case of an export permit or re-export certificate;(d) pink for form 4, the copy for the issuing authority;(e) white for form 5, the application.4. The paper of the forms referred to in Article 2(2) shall be:(a) white for form 1, the original;(b) yellow for form 2, the copy for the importer.5. The paper of the forms referred to in Article 2(3) shall be:(a) yellow for form 1, the original, with a guilloche pattern background, printed in grey on the front, so as to reveal any falsification by mechanical or chemical means;(b) pink for form 2, the copy for the issuing authority;(c) white for form 3, the application.6. The paper of the labels referred to in Article 2(4) shall be white.7. The forms referred to in Article 2 shall be printed and completed in one of the official Community languages as specified by the management authorities of each Member State. They shall, where necessary, contain a translation of their contents in one of the official working languages of the Convention.8. Member States shall be responsible for the printing of the forms referred to in Article 2, which, in the case of the forms referred to in Article 2(1), (2) and (3), may be part of a computerised permit/certificate issuing process.CHAPTER IIPERIOD OF ISSUE, VALIDITY AND USE OF DOCUMENTSSECTION 1GeneralArticle 41. Forms shall be completed in typescript. Applications for the permits and certificates referred to in Article 2(1) and (3), the import notifications referred to in Article 2(2) and the labels referred to in Article 2(4) may, however, be completed legibly in manuscript, in ink and in block capitals.2. Forms other than application forms and the labels referred to in Article 2(4) may not contain any erasures or alterations, unless they have been authenticated by the stamp and signature of the issuing management authority, or, in the case of the import notifications referred to in Article 2(2), by the stamp and signature of the customs office of introduction.3. In permits and certificates, as well as in applications for the issue of such documents:(a) the description of specimens shall, where it is provided for, include one of the codes contained in Annex V;(b) for the indication of units of quantity and net mass, those contained in Annex V shall be used;(c) the standard references for nomenclature contained in Annex VI shall be used to indicate the scientific names of species;(d) where required, the purpose of a transaction shall be indicated using one of the codes contained in point 1 of Annex VII;(e) the source of specimens shall be indicated using one of the codes contained in point 2 of Annex VII and, where the use of such codes is subject to criteria laid down in Regulation (EC) No 338/97 or in this Regulation being met, only in compliance with such criteria.4. If an annex is attached to any of the forms referred to in Article 2 which is an integral part of it, that fact and the number of pages shall be clearly indicated on the permit or certificate concerned and each page of the Annex shall include:(a) the number of the permit or certificate and its date of issue; and(b) the signature and the stamp or seal of the authority having issued the permit or certificate.Where the form referred to in Article 2(1) is used for more than one species in a shipment, an annex shall be attached which, in addition to the requirements of the first subparagraph of this paragraph, shall, for each species in the shipment, reproduce boxes 8 to 22 of the form concerned as well as the spaces contained in box 27 thereof for the inclusion of the "quantity/net mass actually imported" and, where appropriate, "number of animals dead on arrival".Where the form referred to in Article 2(3) is used for more than one species, an annex shall be attached which, in addition to the requirements of the first subparagraph of this paragraph, shall, for each species, reproduce boxes 4 to 18 of the form concerned.5. The provisions of paragraphs 1, 2, 3(c) and (d) and 4 shall also be applied in the context of decisions on the acceptability of permits and certificates issued by third countries for specimens to be introduced into the Community. Where such documents concern specimens subject to voluntarily fixed export quotas or export quotas allocated by the Conference of the Parties to the Convention, they shall only be accepted if they mention the total number of specimens already exported in the current year, including those covered by the permit in question, and the quota for the species concerned. Re-export certificates issued by third countries shall further only be accepted if they specify the country of origin and the number and date of issue of the relevant export permit and, where applicable, the country of last re-export and the number and date of issue of the relevant re-export certificate, or contain a satisfactory justification for the omission of such information.Article 51. Documents shall be issued and used in accordance with the provisions and under the conditions laid down in this Regulation and in Regulation (EC) No 338/97, and in particular Article 11(1) to (4) thereof. They may contain stipulations, conditions and requirements imposed by the issuing authority in order to ensure compliance with these Regulations and with the provisions of Member States' legislation on their implementation.2. The use of documents shall be without prejudice to any other formalities relating to the movement of goods within the Community, to the introduction of goods into the Community or to their export or re-export therefrom and to the forms used for such formalities.3. As a general rule, management authorities shall decide on the issue of permits and certificates within one month from the date of submission of a complete application. However, where the issuing authority consults third parties, such a decision may only be taken after the satisfactory completion of such consultation. Applicants shall be notified of significant delays in processing their applications.Article 6A separate import permit, import notification, export permit or re-export certificate shall be issued for each shipment of specimens shipped together as part of one load.Article 71. The period of validity of Community import permits shall not exceed 12 months. An import permit shall, however, not be valid in the absence of a valid corresponding document from the country of export or re-export.The period of validity of Community export permits and re-export certificates shall not exceed six months.After their expiry, the Community permits and certificates referred to in the first and second subparagraphs shall be considered as void and of no legal value whatsoever.The holder shall without undue delay return the original and all copies of an expired or unused Community import permit, export permit or re-export certificate to the issuing management authority.2. The certificates referred to in Article 20 and copies for the holder of used import permits shall cease to be valid when live specimens referred to therein have died, where live animals have escaped, where specimens were destroyed, or where any of the entries in boxes 2 and 4 of a certificate, or boxes 3, in the case of species listed in Annex A to Regulation (EC) No 338/97, 6 and 8 of a copy for the holder of a used import permit, no longer reflect the actual situation.The certificates referred to in Article 20(3)(e) and Article 30 shall cease to be valid when the entry in box 1 no longer reflects the actual situation.Such documents shall without undue delay be returned to the issuing authority which, where appropriate, may issue a certificate reflecting such changes in accordance with Article 21.3. When a permit or certificate is issued to replace a document that has been cancelled, lost, stolen, destroyed, or that, in the case of a permit or re-export certificate, has expired, it shall indicate the number of the replaced document and the reason for the replacement in the box reserved for the entry of "special conditions".4. When an export permit or re-export certificate has been cancelled, lost, stolen, or destroyed, the issuing management authority shall inform the management authority of the country of destination and the secretariat of the Convention thereof.Article 81. Import permits, export permits and re-export certificates shall, taking account of Article 5(3), be applied for in sufficient time to allow their issue prior to the introduction of specimens into or their export or re-export from the Community.Specimens shall not be authorised to be assigned to a customs procedure until after the presentation of the requisite documents.2. In the case of introduction of specimens into the Community, the requisite documents from third countries shall only be considered valid where they have been issued and used for export or re-export from that country prior to their last day of validity and are used for introduction into the Community no later than six months from their date of issue.However, certificates of origin for specimens of species listed in Annex C to Regulation (EC) No 338/97 may be used for introduction into the Community until 12 months from their date of issue.3. By way of derogation from paragraph 1, first subparagraph, and paragraph 2 and provided the importer/(re-)exporter informs the competent management authority on arrival/before departure of a shipment of the reasons why the required documents are not available, documents for specimens of species listed in Annex B or C to Regulation (EC) No 338/97, as well as for specimens of species listed in Annex A to that Regulation and referred to in Article 4(5) thereof, may exceptionally be issued retrospectively where the competent management authority of the Member State, where appropriate in consultation with the competent authorities of a third country, is satisfied that:(a) any irregularities which have occurred are not attributable to the (re-)exporter and/or the importer; and(b) that the (re-)export/import of the specimens concerned is otherwise in compliance with the provisions of:(i) Regulation (EC) No 338/97,(ii) the Convention, and(iii) the relevant legislation of a third country.4. Export permits and re-export certificates issued pursuant to paragraph 3 shall clearly indicate that they have been issued retrospectively and the reasons for such issue. In the case of Community import permits, export permits and re-export certificates, this indication shall be included in box 23.5. With the exception of paragraph 3(b)(i), the provisions of paragraphs 2, 3 and 4 shall, in accordance with Article 7(2)(c) of Regulation (EC) No 338/97, apply mutatis mutandis to specimens of species listed in Annexes A and B to that Regulation which are in transit through the Community.6. In the case of artificially propagated plants of species listed in Annexes B and C to Regulation (EC) No 338/97 and of artificially propagated hybrids produced from unannotated species listed in Annex A thereto, Member States may provide that a plant health certificate shall be used instead of an export permit or re-export certificate. When issued by third countries, such plant health certificates shall be accepted instead of an export permit or re-export certificate.7. Where a plant health certificate referred to in paragraph 6 is used, it shall include the scientific name at the species level or, if this is impossible for those taxa included by family in the Annexes to Regulation (EC) No 338/97, at the generic level, whereas artificially propagated orchids and cacti listed in Annex B thereto may be referred to as such. Plant health certificates shall also include the type and quantity of specimens and bear a stamp, seal or other specific indication stating that "the specimens are artificially propagated as defined by CITES".SECTION 2Import permitsArticle 91. The applicant must, where appropriate, complete boxes 1, 3 to 6 and 8 to 23 of the application form and boxes 1, 3, 4, 5 and 8 to 22 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may relate to more than one shipment.2. The duly completed form(s) must be submitted to the management authority of the Member State of destination and shall contain the information and be accompanied by the documentary evidence that that authority deems necessary in order to allow it to determine whether, on the basis of Article 4 of Regulation (EC) No 338/97, a permit should be issued. The omission of information from the application must be justified. When an application is made for a permit relating to specimens for which such an application has previously been rejected, the applicant must inform the management authority of such a previous rejection.Article 101. In the case of an import permit issued for specimens of species included in Appendix I to the Convention and listed in Annex A to Regulation (EC) No 338/97, the "copy for the exporting or re-exporting country" may be returned to the applicant for submission to the management authority of the country of export or re-export. The original shall, in accordance with Article 4(1)(b)(ii) of Regulation (EC) No 338/97, be withheld pending presentation of the corresponding export permit or re-export certificate.2. Where the "copy for the exporting or re-exporting country" is not returned to the applicant, the latter shall be given a written statement that an import permit will be issued and on what conditions.Article 11Without prejudice to Article 23, the importer or his authorised representative shall surrender the original (form 1), the "copy for the holder" (form 2) and, where this is specified in the import permit, any documentation from the country of export or re-export to the border customs office at the point of introduction into the Community, designated in accordance with Article 12(1) of Regulation (EC) No 338/97. Where appropriate, he shall indicate the number of the bill of lading or air waybill in box 26.Article 12The customs office referred to in Article 11, or, where applicable, Article 23(1), shall, after completing box 27 of the original (form 1) and the "copy for the holder" (form 2), return the latter to the importer or to his authorised representative. The original (form 1) and any documentation from the country of export or re-export shall be forwarded as specified in Article 19.SECTION 3Import notificationsArticle 13The importer or his authorised representative must, where appropriate, complete boxes 1 to 13 of the original (form 1) and the "copy for the importer" (form 2) of the import notification and, without prejudice to Article 23, surrender them together with the documentation from the country of export or re-export, if any, to the border customs office at the point of introduction into the Community designated in accordance with Article 12(1) of Regulation (EC) No 338/97.Article 14The customs office referred to in Article 13, or, where applicable, Article 23(1), shall, after completing box 14 of the original (form 1) and the "copy for the importer" (form 2), return the latter to the importer or to his authorised representative. The original (form 1) and any documentation from the country of export or re-export shall be forwarded as specified in Article 19.SECTION 4Export permits and re-export certificatesArticle 151. The applicant must, where appropriate, complete boxes 1, 3, 4, 5 and 8 to 23 of the application form and boxes 1, 3, 4 and 5 and 8 to 22 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may relate to more than one shipment.2. The duly completed form(s) must be submitted to the management authority of the Member State in whose territory the specimens are located and shall contain the information and be accompanied by the documentary evidence that the authority deems necessary to allow it to determine whether, on the basis of Article 5 of Regulation (EC) No 338/97, a permit/certificate should be issued. The omission of information from the application must be justified. When an application is made for a permit or certificate relating to specimens for which such an application has previously been rejected, the applicant must inform the management authority of such a previous rejection.3. Where in support of an application for a re-export certificate a "copy for the holder" of an import permit, a "copy for the importer" of an import notification, or a certificate issued on the basis thereof, is presented, such documents shall only be returned to the applicant after amendment of the number of specimens for which the document remains valid. Such a document shall not be returned to the applicant if the re-export certificate is granted for the total number of specimens for which it is valid, or where it is replaced in accordance with Article 21. The management authority shall establish the validity of any supporting documents, where necessary in consultation with a management authority of another Member State.The provisions of the first subparagraph shall also apply where a certificate is presented in support of an application for an export permit.Where, under the supervision of a management authority of a Member State, specimens have been individually marked so as to allow an easy reference to the documents referred to in the first and second subparagraphs, the latter shall not be required to be physically presented together with the application, provided that their number is included in the application.In the absence of the supporting evidence referred to in the first, second and third subparagraphs, the management authority shall establish the legal introduction into or acquisition in the Community of the specimens to be (re-)exported, where necessary in consultation with a management authority of another Member State.4. Where, for the purposes of paragraph 3, a management authority consults a management authority of another Member State, the latter shall respond within a period of one week.Article 16The (re-)exporter or his authorised representative shall surrender the original (form 1), the "copy for the holder" (form 2) and the "copy for return to the issuing authority" (form 3) to a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97. Where appropriate, he shall indicate the number of the bill of lading or air waybill in box 26.Article 17The customs office referred to in Article 16 shall, after completing box 27, return the original (form 1) and the "copy for the holder" (form 2) to the (re-)exporter or to his authorised representative. The "copy for return to the issuing authority" (form 3) shall be forwarded as specified in Article 19.Article 18Where a Member State, in compliance with the guidelines adopted by the Conference of the Parties to the Convention, registers nurseries exporting artificially propagated specimens of species included in Annex A to Regulation (EC) No 338/97, it may make pre-issued export permits for species listed in Annexes A or B available to the nurseries concerned on which, in box 23, the registration number of the nursery as well as the following statement is included: "Permit valid only for artificially propagated plants as defined by CITES resolution Conf. 11.11. Valid only for the following taxa: ...".SECTION 5The return to issuing authorities of documents presented to customsArticle 191. Customs offices shall without delay forward to the relevant management authority of their country all documents which have been presented to them in accordance with the provisions of Regulation (EC) No 338/97 and of this Regulation.Management authorities receiving such documents shall without delay forward those issued by other Member States to the relevant management authorities together with any supporting CITES documents.2. By way of derogation from paragraph 1, customs offices may confirm the presentation of documents issued by the management authority of their Member State in electronic form.SECTION 6Certificates provided for in Article 10 of Regulation (EC) No 338/97Article 201. A management authority of the Member State in which specimens are located may, on receiving an application in accordance with paragraphs 5 and 6, issue certificates referred to in paragraphs 2, 3 and 4 which shall be exclusively for the purposes specified in these paragraphs.2. A certificate for the purposes of Article 5(2)(b), (3) and (4) of Regulation (EC) No 338/97 shall state that specimens:(a) were taken from the wild in accordance with the legislation in force on its territory; or(b) are abandoned or escaped specimens that were recovered in accordance with the legislation in force on its territory; or(c) were acquired in, or were introduced into the Community in accordance with the provisions of Regulation (EC) No 338/97; or(d) were acquired in, or were introduced into the Community before 1 June 1997 in accordance with Council Regulation (EEC) No 3626/82(5); or(e) were acquired in, or were introduced into the Community before 1 January 1984 in accordance with the provisions of the Convention; or(f) were acquired in, or were introduced into the territory of a Member State before the provisions of the Regulations referred to in (c) or (d) or of the Convention became applicable to them, or became applicable in that Member State.3. A certificate for the purposes of Article 8(3) of Regulation (EC) No 338/97 shall state that specimens of species listed in Annex A thereto are exempted from one or more of the prohibitions of Article 8(1) thereof because they:(a) were acquired in, or were introduced into, the Community when the provisions relating to species listed in that Annex or in Appendix I to the Convention or in Annex C1 to Regulation (EEC) No 3626/82 were not applicable to them; or(b) originate in a Member State and were taken from the wild in accordance with the legislation in force on its territory; or(c) are abandoned or escaped specimens that were recovered in accordance with the legislation in force on its territory; or(d) are, or are parts of, or are derived from, animals born and bred in captivity; or(e) are authorised to be used for one of the purposes referred to in Article 8(3)(c) and (e) to (g) of Regulation (EC) No 338/97.4. A certificate for the purposes of Article 9 of Regulation (EC) No 338/97 shall state that the movement of live specimens of a species listed in Annex A thereto, from the prescribed location indicated in the import permit, or in a previously issued certificate, is authorised.5. The applicant must, where appropriate, complete boxes 1, 2 and 4 to 19 of the application form and boxes 1 and 4 to 18 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may be for more than one certificate.6. The duly completed form must be submitted to a management authority of the Member State in which the specimens are located, together with the necessary information and the documentary evidence that that authority deems necessary so as to allow it to determine whether a certificate should be issued. The omission of information from the application must be justified. When an application is made for a certificate relating to specimens for which such an application has previously been rejected, the applicant must inform the management authority of such previous rejection.Article 211. Where a shipment which is covered by a "copy for the holder" (form 2) of an import permit, a "copy for the importer" (form 2) of an import notification, or a certificate are split, or where for other reasons the entries in such document no longer reflect the actual situation, the management authority may make the necessary amendments in accordance with Article 4(2), or issue one or more corresponding certificates only in accordance with the provisions of and for the purposes referred to in Article 20 and after having established the validity of the document to be replaced, where necessary in consultation with a management authority of another Member State.2. Where certificates are issued to replace a "copy for the holder" (form 2) of an import permit, a "copy for the importer" (form 2) of an import notification, or a previously issued certificate, such document shall be retained by the management authority issuing the certificate.3. A certificate that has been lost, stolen, or destroyed can only be replaced by the authority which issued it.4. Where, for the purposes of paragraph 1, a management authority consults a management authority of another Member State, the latter shall respond within a period of one week.SECTION 7LabelsArticle 221. In compliance with Article 7(4) of Regulation (EC) No 338/97, the labels referred to in Article 2(4) of the present Regulation shall only be used for the movement between duly registered scientists and scientific institutions of non-commercial loans, donations and exchanges of herbarium specimens, preserved, dried or embedded museum specimens and live plant material for scientific study.2. A registration number shall be attributed to the scientists and scientific institutions referred to in paragraph 1 by a management authority of the Member State in which they are located, which shall contain five digits, the first two of which shall be the two-letter ISO country code for the Member State concerned and the last three a unique number assigned to each institution by the competent management authority.3. The scientists and scientific institutions concerned shall complete boxes 1 to 5 of the label and, by the return of the part of the label provided for that purpose, immediately inform the management authority with which they are registered of all details about the use of every label.SECTION 8Customs offices other than the border customs office at the point of introductionArticle 231. In accordance with Article 4(7) of Regulation (EC) No 338/97, where a shipment to be introduced into the Community arrives at a border customs office by sea, air, or rail for dispatch by the same mode of transport and without intermediate storage to another customs office in the Community designated in accordance with Article 12(1) of Regulation (EC) No 338/97, the completion of checks and the presentation of import documents shall take place at the latter.2. Where a shipment was, in accordance with Article 4 of Regulation (EC) No 338/97, checked at a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97 and is dispatched to another customs office for any subsequent customs procedure, the latter shall require presentation of the "copy for the holder" (form 2) of an import permit, completed in accordance with Article 12 of this Regulation, or the "copy for the importer" (form 2) of an import notification, completed in accordance with Article 14, and may carry out any checks it deems necessary in order to establish compliance with the provisions of Regulation (EC) No 338/97 and of this Regulation.CHAPTER IIISPECIMENS BORN AND BRED IN CAPTIVITY AND ARTIFICIALLY PROPAGATED SPECIMENSArticle 24Without prejudice to Article 25, a specimen of an animal species shall only be considered to be born and bred in captivity when a competent management authority in consultation with a competent scientific authority of the Member State concerned is satisfied that:(a) it is, or is derived from, the offspring born or otherwise produced in a controlled environment either of parents that mated or had gametes otherwise transferred in a controlled environment, if reproduction is sexual, or of parents that were in a controlled environment when development of the offspring began, if reproduction is asexual;(b) the breeding stock was established in accordance with the legal provisions applicable to it at the time of acquisition and in a manner not detrimental to the survival of the species concerned in the wild;(c) the breeding stock is maintained without the introduction of specimens from the wild, except for the occasional addition of animals, eggs or gametes, in accordance with the legal provisions applicable and in a manner not detrimental to the survival of the species concerned in the wild for the following purposes only:(i) to prevent or alleviate deleterious inbreeding, the magnitude of such addition being determined by the need for new genetic material;(ii) to dispose of confiscated animals in accordance with Article 16(3) of Regulation (EC) No 338/97; or(iii) exceptionally, for use as breeding stock;(d) the breeding stock has itself produced second or subsequent generation offspring in a controlled environment, or is managed in a manner that has been demonstrated to be capable of reliably producing second-generation offspring in a controlled environment.Article 25Where, for the purposes of Article 24, Article 32(a) or Article 33(1), a competent authority deems it necessary to establish the ancestry of an animal through the analysis of blood or other tissue, such analysis, or the necessary samples, shall be made available in a manner prescribed by that authority.Article 26A specimen of a plant species shall only be considered to be artificially propagated when a competent management authority in consultation with a competent scientific authority of the Member State concerned is satisfied that:(a) it is, or is derived from, plants grown from seeds, cuttings, divisions, callus tissues or other plant tissues, spores or other propagules under controlled conditions, i.e. in a non-natural environment that is intensively manipulated by human intervention, which may include tillage, fertilisation, weed control, irrigation, or nursery operations such as potting, bedding and protecting from weather;(b) the cultivated parental stock was established in accordance with the legal provisions applicable to it on the date of acquisition and is maintained in a manner not detrimental to the survival of the species in the wild;(c) the cultivated parental stock is managed in such a way that its long-term maintenance is guaranteed; and(d) in the case of grafted plants, both the root stock and the graft have been artificially propagated in accordance with points (a), (b) and (c).Timber taken from trees grown in monospecific plantations shall be considered as being artificially propagated in accordance with the first subparagraph.CHAPTER IVPERSONAL AND HOUSEHOLD EFFECTSArticle 27Introduction into the Community of personal and household effects1. The derogation from Article 4 of Regulation (EC) No 338/97 for personal or household effects as laid down in Article 7(3) of that Regulation shall not apply to specimens that are used for commercial gain, sold, displayed for commercial purposes, kept for sale, offered for sale or transported for sale. This derogation shall only apply to specimens, including hunting trophies, if they are contained:- in the personal luggage of travellers coming from a third country, or- in the personal property of a natural person transferring their normal place of residence from a third country to the Communityor which are hunting trophies taken by a traveller and imported at a later date.2. The derogation from Article 4 of Regulation (EC) No 338/97 for personal or household effects as laid down in Article 7(3) of that Regulation shall not apply to specimens of species listed in Annex A of that Regulation when they are introduced into the Community for the first time by a person normally residing in, or taking up residence in, the Community.3. The first introduction into the Community of personal or household effects, including hunting trophies, by a person who has their normal place of residence in the Community and which involves specimens of species listed in Annex B to Regulation (EC) No 338/97 shall not require the presentation to customs of an import permit where the original of a (re-)export document and a copy thereof are presented. Customs shall forward the original as specified in Article 19 and return the stamped copy to the holder.4. The reintroduction into the Community of personal or household effects, including hunting trophies, by a person who has their normal residence in the Community and which involves specimens of species listed in Annex A or B to Regulation (EC) No 338/97 shall not require the presentation to customs of an import permit where the customs-endorsed "copy for the holder" (form 2) of a previously used Community import or export permit, the copy of the document referred to in paragraph 3, or proof that the specimens were acquired within the Community is presented.5. By way of derogation from paragraphs 3 and 4, the introduction or re-introduction into the Community of the following items listed in Annex B to Regulation (EC) No 338/97 shall not require the presentation of an import permit or a (re-)export permit:(a) caviar of sturgeon species (Acipenseriformes spp) up to a maximum of 250 grams per person;(b) rainsticks of Cactaceae spp up to three per person.Article 28Export and re-export from the Community of personal and household effects1. The derogation from Article 5 of Regulation (EC) No 338/97 for personal or household effects as laid down in Article 7(3) of that Regulation shall not apply to specimens that are used for commercial gain, sold, displayed for commercial purposes, kept for sale, offered for sale or transported for sale. This derogation shall only apply to specimens if they are contained:- in the personal luggage of travellers going to a third country, or- in the personal property of a natural person transferring their normal place of residence from the Community to a third country.2. In the case of export, the derogation from Article 5 of Regulation (EC) No 338/97 for personal or household effects as laid down in Article 7(3) of that Regulation shall not apply to specimens of species listed in Annex A or B to that Regulation.3. The re-export of personal or household effects, including personal hunting trophies, by a person normally residing in the Community involving specimens of species listed in Annex A or B to Regulation (EC) No 338/97 shall not require the presentation to customs of a re-export certificate where the customs-endorsed "copy for the holder" (form 2) of a previously used Community import or export permit, the copy referred to in Article 27(3), or proof that the specimens were acquired within the Community is presented.4. By way of derogation from paragraphs 2 and 3 the export or re-export of the following items listed in Annex B to Regulation (EC) No 338/97 shall not require the presentation of an export permit or a (re-)export document:(a) caviar of sturgeon species (Acipenseriformes spp) up to a maximum of 250 grams per person;(b) rainsticks of Cactaceae spp up to three per person.CHAPTER VEXEMPTIONSArticle 291. The exemption for specimens referred to in Article 8(3) (a) to (c) of Regulation (EC) No 338/97 shall only be granted when the applicant has satisfied the competent management authority that the conditions referred to therein are met.2. The exemption for specimens referred to in Article 8(3)(d) of Regulation (EC) No 338/97 shall only be granted when the applicant has satisfied the competent management authority, the latter having consulted a competent scientific authority, that the specimens concerned were born and bred in captivity or artificially propagated in accordance with Articles 24, 25 and 26 of this Regulation.3. The exemption for specimens referred to in Article 8(3) (e) to (g) of Regulation (EC) No 338/97 shall only be granted when the applicant has satisfied the competent management authority, in consultation with a competent scientific authority that the conditions referred to therein are met.4. The exemption for specimens referred to in Article 8(3)(h) of Regulation (EC) No 338/97 shall only be granted when the applicant has satisfied the competent management authority that the specimens concerned were taken from the wild in a Member State in compliance with its legislation.Article 30Without prejudice to Article 9 of Regulation (EC) No 338/97, a derogation from the prohibitions of Article 8(1) thereof may be granted to scientific institutions, approved by a management authority, in consultation with a scientific authority, for the purposes of this Article, by the issuance of a certificate covering all specimens of species listed in Annex A to that Regulation in the collection that are intended for captive breeding or artificial propagation from which conservation benefits will accrue to the species, or for research or education aimed at the preservation or conservation of the species, provided that any sale of specimens is to other scientific institutions holding such a certificate.Article 31Without prejudice to Article 9 of Regulation (EC) No 338/97, the prohibition on the purchase, offer of purchase, or acquisition of specimens of species listed in Annex A thereto for commercial purposes and the provision in Article 8(3) thereof, that exemptions from those prohibitions are to be granted on a case-by-case basis by the issuance of a certificate shall not apply where the specimens involved:(a) are covered by one of the certificates provided for in Article 20(3) and are to be used in accordance with the purpose referred to therein; or(b) are subject to one of the general exemptions provided for in Article 32.Article 32The prohibitions of Article 8(1) of Regulation (EC) No 338/97 and the provision in Article 8(3) thereof, that exemptions therefrom shall be granted by the issuance of a certificate on a case-by-case basis shall not apply to:(a) specimens of captive born and bred animals of the species listed in Annex VIII, and hybrids thereof, provided that specimens of annotated species are marked in accordance with Article 36(1) of this Regulation;(b) artificially propagated specimens of plant species;(c) worked specimens that were acquired more than 50 years previously as defined in Article 2(w) of Regulation (EC) No 338/97.In these cases no certificate is required.Article 331. For the purposes of Article 8(3)(d) of Regulation (EC) No 338/97, a Member State may make pre-issued certificates available to breeders approved for that purpose by a management authority, provided that they maintain breeding records, which shall, on request, be produced to the competent management authority. Such certificates shall, in box 20, include the following statement: "Certificate only valid for the following taxon/taxa: ...".2. For the purposes of Article 8(3)(d) and (h) of Regulation (EC) No 338/97, a Member State may make pre-issued certificates available to persons approved by a management authority to sell on the basis of such certificates dead captive-bred specimens and/or small numbers of dead specimens that were legally taken from the wild within the Community, provided that any such person:(a) maintains a record, which shall, on request, be produced to the competent management authority and which contains details of specimens/species sold, cause of death (if known), the persons from whom specimens were acquired and to whom they were sold; and(b) submits an annual report to the competent management authority which contains details of sales during that year, the type and number of specimens, the species concerned and how the specimens were acquired.CHAPTER VIMARKING SPECIMENSArticle 341. A certificate for the purposes of Article 8(3) of Regulation (EC) No 338/97 shall only be issued with regard to live vertebrates when the applicant has satisfied the competent management authority that the relevant provisions of Article 36 of this Regulation have been met.2. Import permits for the following specimens shall only be issued when the applicant has satisfied the management authority that the specimens have been marked in accordance with Article 36(4):(a) specimens that derive from a captive breeding operation that was approved by the Parties to the Convention;(b) specimens that derive from a ranching operation that was approved by the Conference of the Parties to the Convention;(c) specimens from a population of a species listed in Appendix I to the Convention for which an export quota has been approved by the Conference of the Parties to the Convention;(d) raw tusks of African elephant and cut pieces thereof that are both over 20 cm in length and 1 kg in weight;(e) raw, tanned and/or finished crocodilian skins, flanks, tails, throats, feet, backstrips and other parts thereof that are exported to the Community and entire raw, tanned, or finished crocodilian skins and flanks that are re-exported to the Community;(f) live vertebrates of species listed in Annex A to Regulation (EC) No 338/97 that belong to a travelling live animal exhibition;(g) any primary container (tin, jar, or box into which caviar is directly packed) of more than 249 grams of caviar, based on the application of non-reusable labels on each primary container that is imported to the Community from a country of origin;(h) primary containers containing less than 250 grams of caviar, based on the application of non-reusable labels on the secondary containers, including a description of the content that are imported into the Community from a country of origin.Article 351. Re-export certificates for specimens marked in accordance with Article 34(2)(a) to (d) and (f) that were not substantially modified shall only be issued when the applicant has satisfied the management authority that the original marks are intact.2. Re-export certificates for entire raw, tanned, and/or finished crocodilian skins and flanks shall only be issued when the applicant has satisfied the management authority that the original tags are intact or, where these have been lost or removed, the specimens have been marked with a re-export tag.3. Export permits for the following specimens shall only be issued when the applicant has satisfied the management authority that the specimens have been marked in accordance with Article 36(4):(a) any primary container (tin, jar or box into which caviar is directly packed) of more than 249 grams of caviar, based on the application of non-reusable labels on each primary container;(b) primary containers less than 250 grams of caviar, based on the application of non-reusable labels on the secondary containers, including a description of the content.Article 361. For the purposes of Article 34(1) the following points shall apply:(a) captive born and bred birds shall be marked in accordance with paragraph 5, or, where the competent management authority is satisfied that this method can, because of the physical or behavioural properties of the animal, not be applied, by means of a uniquely numbered, unalterable microchip transponder conforming to ISO standards 11784:1996 (E) and 11785:1996 (E);(b) live vertebrates other than captive born and bred birds shall be marked by means of a uniquely numbered unalterable microchip transponder conforming to ISO standards 11784:1996 (E) and 11785:1996 (E), or, where the competent management authority is satisfied that this method is not appropriate because of the physical or behavioural properties of the specimen/species, the specimens concerned shall be marked by means of uniquely numbered rings, bands, tags, tattoos and the like, or be made identifiable by any other appropriate means.2. Article 34(1) shall not apply where the competent management authority is satisfied that the physical properties of the specimens involved do not, at the time of issue of the relevant certificate, allow the safe application of any marking method. Where this circumstance applies, the management authority concerned shall record this in box 20 of the certificate, or, where a marking method can be safely applied at a later date, include the appropriate stipulations therein.3. Specimens that were marked with a microchip transponder other than one conforming to ISO standards 11784:1996 (E) and 11785:1996 (E) before 1 January 2002, or with one of the methods referred to in paragraph 1 before 1 June 1997, or in compliance with paragraph 4 before their introduction into the Community, shall be deemed to have been marked in compliance with paragraph 1.4. The specimens referred to in Article 34(2) and Article 35 shall be marked in accordance with the method approved or recommended by the Conference of the Parties to the Convention for the specimens concerned.5. Captive born and bred birds shall be marked by means of a uniquely marked seamlessly closed legring, i.e. a ring or band in a continuous circle, without any break or join, which has not been tampered with in any way, of a size which cannot be removed from the bird when its leg is fully grown after having been applied in the first days of the bird's life and which has been commercially manufactured for that purpose.Article 37Where, in the territory of the Community, the marking of live animals requires the attachment of a tag, band, ring or other device, the marking of a part of the animal's anatomy, or the implantation of microchip transponders, this shall be undertaken with due regard to humane care, well-being and natural behaviour of the specimen concerned.Article 381. The competent authorities of the Member States shall recognise the marking methods approved by the competent authorities of other Member States in accordance with Article 36.2. Where such a document is required pursuant to the provisions of this Regulation, full details of the mark shall be provided on any permit or certificate relating to the specimen.CHAPTER VIIREPORTS AND INFORMATIONArticle 391. Member States shall collect data on imports into and exports and re-exports from the Community that have taken place on the basis of permits and certificates issued by their management authorities, irrespective of the actual place of introduction or (re-)export. Member States shall, in compliance with Article 15(4)(a) of Regulation (EC) No 338/97, communicate this information to the Commission, relating to a calendar year, before 15 June of the following year, for species in Annexes A, B and C to that Regulation in a computerised form and in accordance with the guidelines for the preparation and submission of CITES annual reports issued by the secretariat of the Convention. The reports shall include information on seized and confiscated shipments.2. The information referred to in paragraph 1 shall be presented in two separate parts:(a) one part on imports, exports and re-exports of specimens of species listed in the Appendices to the Convention; and(b) the other part on imports, exports and re-exports of specimens of other species listed in Annexes A, B and C to Regulation (EC) No 338/97 and on the introduction into the Community of specimens of species listed in Annex D thereto.3. With regard to imports of shipments containing live animals, Member States shall, where possible, maintain records of the percentage of specimens of species listed in Annexes A and B to Regulation (EC) No 338/97 which were dead at the time of introduction into the Community.4. The records referred to in paragraph 3 shall be communicated to the Commission for each calendar year before 15 June of the following year on a species-by-species basis and per country of (re-)export.5. The information referred to in Article 15(4)(c) of Regulation (EC) No 338/97 shall include details on legislative, regulatory and administrative measures taken to implement and enforce the provisions of Regulation (EC) No 338/97 and of this Regulation.Article 401. With a view to the preparation of amendments to Regulation (EC) No 338/97 pursuant to Article 15(5) of that Regulation, Member States shall, with regard to species already listed and those that may be eligible for listing, forward all relevant information to the Commission relating to:(a) their biological and trade status;(b) the uses to which specimens of such species are put; and(c) methods of controlling specimens in trade.2. Any draft amendments to Annexes B, or D to Regulation (EC) No 338/97 pursuant to Article 3(2)(c) or (d), or Article 3(4)(a) of that Regulation shall be submitted by the Commission to the Scientific Review Group for advice before they are submitted to the Committee.CHAPTER VIIIFINAL PROVISIONSArticle 411. Immediately on the establishment of a restriction in compliance with Article 4(6) of Regulation (EC) No 338/97 and until such time as it is lifted, Member States shall reject applications for import permits concerning specimens exported from the affected country or countries of origin.2. By way of derogation from paragraph 1, an import permit may be issued where:(a) an application for an import permit was submitted prior to the establishment of the restriction; and(b) the competent management authority of the Member State is satisfied that a contract or order exists for which payment has been made or as a result of which the specimens have already been shipped.3. The period of validity of an import permit issued under the derogation in paragraph 2 shall not exceed one month.4. The restrictions referred to in paragraph 1 shall, unless it is specifically decided otherwise, not apply to:(a) specimens born and bred in captivity or artificially propagated in accordance with Articles 24, 25 and 26;(b) specimens being imported for the purposes specified in Article 8(3)(e), (f) or (g) of Regulation (EC) No 338/97;(c) specimens, alive or dead, that are part of the household possessions of persons moving into the Community to take up residence there.Article 42Regulation (EC) No 939/97 is hereby repealed.Article 431. Certificates issued in accordance with Article 11 of Regulation (EEC) No 3626/82 and Article 22 of Commission Regulation (EEC) No 3418/83(6) may continue to be used for the purposes of Articles 5(2)(b), 5(3)(b), (c) and (d), Article 5(4), second and third subparagraphs, and Article 8(3)(a) and (d) to (h) of Regulation (EC) No 338/97.2. Exemptions granted from the prohibitions of Article 6(1) of Regulation (EEC) No 3626/82 shall remain valid until their last day of validity, where specified.3. Member States may continue to issue certificates in the form laid out in Annex III of Regulation (EC) No 939/97 until one year after the entry into force of this Regulation.Article 44Each Member State shall notify to the Commission and the Convention secretariat the provisions which it adopts specifically for the implementation of this Regulation and all legal instruments used and measures taken for the implementation and enforcement thereof. The Commission shall communicate this information to the other Member States.Article 45This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 August 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 61, 3.3.1997, p. 1.(2) OJ L 209, 2.8.2001, p. 14.(3) OJ L 140, 30.5.1997, p. 9.(4) OJ L 145, 15.5.1998, p. 3.(5) OJ L 384, 31.12.1982, p. 1.(6) OJ L 344, 7.12.1983, p. 1.ANNEX I>PIC FILE= "L_2001250EN.001502.TIF">>PIC FILE= "L_2001250EN.001601.TIF">>PIC FILE= "L_2001250EN.001701.TIF">>PIC FILE= "L_2001250EN.001801.TIF">>PIC FILE= "L_2001250EN.001901.TIF">>PIC FILE= "L_2001250EN.002001.TIF">>PIC FILE= "L_2001250EN.002101.TIF">>PIC FILE= "L_2001250EN.002301.TIF">>PIC FILE= "L_2001250EN.002401.TIF">ANNEX II>PIC FILE= "L_2001250EN.002502.TIF">>PIC FILE= "L_2001250EN.002601.TIF">>PIC FILE= "L_2001250EN.002701.TIF">>PIC FILE= "L_2001250EN.002801.TIF">ANNEX III>PIC FILE= "L_2001250EN.002902.TIF">>PIC FILE= "L_2001250EN.003001.TIF">>PIC FILE= "L_2001250EN.003101.TIF">>PIC FILE= "L_2001250EN.003301.TIF">>PIC FILE= "L_2001250EN.003401.TIF">ANNEX IVLABEL REFERRED TO IN ARTICLES 2(4) AND 22>PIC FILE= "L_2001250EN.003502.TIF">ANNEX VCODES TO BE INCLUDED IN THE DESCRIPTION OF SPECIMENS AND UNITS OF MEASURE TO BE USED IN PERMITS AND CERTIFICATES PURSUANT TO ARTICLE 4(3)(a) AND (b)>TABLE>Key to units (equivalent non-metric measurements may be used)g= gramskg= kilogramsl= litrescm3= cubic centimetresml= millilitresm= metresm2= square metresm3= cubic metresNo= number of specimensANNEX VISTANDARD REFERENCES FOR NOMENCLATURE TO BE USED PURSUANT TO ARTICLE 4(3)(c) TO INDICATE SCIENTIFIC NAMES OF SPECIES IN PERMITS AND CERTIFICATES(a) Mammal species of the world: A taxonomic and geographic reference, 2nd edition, (edited by D. E. Wilson and D. M. Reeder, 1993, Smithsonian Institute Press) for mammalian nomenclature except for the genus Balaenoptera in Rice, D.W., 1998: Marine mammals of the World. Systematics and distribution. Special Publication Number 4: i-ix, 1-231; The Society for Marine Mammals.(b) A reference list of the birds of the world (J. J. Morony, W. J. Bock and J. Farrand Jr, 1975, American Museum of Natural History) for order and family level names for birds.(c) Distribution and taxonomy of birds of the world (C. G. Sibley and B. L. Monroe Jr, 1990, Yale University Press) and A supplement to: Distribution and taxonomy of birds of the world (Sibley and Monroe, 1993; Yale University Press) for the genus and species names of birds.(d) SchildkrÃ ¶te, Krokodile, BrÃ ¼ckenechsen (Wermuth, H. and R. Mertens, 1996 (reprint), i-xxvi, 1-506, Gustav Fischer Verlag, Jena, ISBN 3-437-35048-X) for the names of crocodiles, turtles, tortoises and tuataras, and A revised checklist with distribution maps of the turtles of the world (Iverson, J.B., 1992: i-xiii, 1-363, privately printed, J.B. Iverson, Dept of Biology, Earlham College, Richmond, Indiana 47374, United States of America, ISBN 0-9617431-0-5) for the distribution of tortoises and turtles.(e) Herpetology (Pough, F.H., R.M. Andrews, J.E. Cadle, M.L. Crump, A.H. Savitzky and K.D. Wells, 1998, i-xi, 1-577) for the delimitation of families within the Sauria.(f) Chamaeleonidae (C.J.J. Klaver and W. BÃ ¶hme, 1997. Das Tierreich 112: i-xv, 1-85; Walter de Gruyter, Berlin, New York, ISBN 3-11-015187-1) for the species names of all chameleons.(g) Reptiles del noroeste, nordeste y este de la Argentina - Herpetofauna de las selvas subtropicales, puna y pampa. 1993 (Cei, JosÃ © M. In Monografie XIV, Museo Regionale di Scienze Naturali), Lizards of Brazilian Amazonia (Avila Pires, T.C.S., 1995, Zool. Verh. 299: 1-706, Nationaal Natuurhistorisch Museum, Leiden, ISBN 90-73239-40-0); A new species of Tupinambis (Squamata: Teiidae) from Central Brazil, with an analysis of morphological and genetic variation in the genus [Colli, G.R., A.K. PÃ ©res and H.J. da Cunha, 1998, Herpetologica 54 (4): 477-492]; and A new species of Tupinambis Daudin, 1802 (Squamata, Teiidae) from Central Brazil (Manzani, P.R. and A.S. Abe, 1997, Boletim do Museu Nacional. Nov. Ser. Zool. 382: 1-10) for the species names of the genus Tupinambis.(h) Snake species of the world: A taxonomic and geographic reference: Volume 1 (Campbell, McDiamid and TourÃ ©, 1997), published under the auspices of the Herpetologists' League, for the nomenclature of snakes, except for the following cases: the following names for Malagasy boid snakes should continue to be used: Acrantophis dumerilii Jan, 1860, Acrantophis madagascariensis (DumÃ ©ril & Bibron, 1844) and Sanzinia madagascariensis (DumÃ ©ril & Bibron, 1844); in the genera, Calabaria, Charina and Lichanura, the following names shall continue to be used: Calabaria reinhardtii (Schlegel, 1848), Charina bottae (Blainville, 1935) and Lichanura trivirgata (Cope, 1861); and in the case of subspecies of Python molurus, two subspecies are recognized, namely P. m. molurus (Linnaeus, 1758) and P. m. bivittatus Kuhl, 1820.(i) Amphibian species of the world: A taxonomic and geographic reference (D. R. Frost, 1985, Allen Press and The Association of Systematics Collections) and Amphibian species of the world: Additions and corrections (W. E. Duellman, 1993, University of Kansas) for amphibian nomenclature and A review of the genus Mantella (Anura, Ranidae, Mantellinae): taxonomy, distribution and conservation of Malagasy poison frogs, (Vences, M., F. Glaw and W. BÃ ¶hme, 1999; Alytes 17(1-2): 3-72) for the genus Mantella.(j) Catalog of Fishes. (Eschmeier, W. N., 1998, Vol. 1. Introductory materials. Species of Fishes A-L: 1-958. Vol. 2. Species of Fishes M-Z: 959-1820. Vol. 3. Genera of Fishes. Species and genera in a classification. Literature cited. Appendices: 1821-2905. California Academy of Sciences, ISBN 0-940228-47-5) for the taxonomy and the names of all fishes.(k) In the genus Brachypelma the following nomenclature should be used:Brachypelma albopilosum Valerio, 1980;Brachypelma angustum Valerio, 1980;Brachypelma auratum Schmidt, 1992;Brachypelma aureoceps (Chamberlin, 1917);Brachypelma baumgarteni Smith, 1993;Brachypelma boehmei Schmidt & Klaas, 1994;Brachypelma embrithes (Chamberlin & Ivie, 1936);Brachypelma emilia (White, 1856);Brachypelma epicureanum (Chamberlin, 1925);Brachypelma fossorium Valerio, 1980;Brachypelma mesomelas (Pickard-Cambridge, 1892);Brachypelma sabulosum (Pickard-Cambridge, 1897);Brachypelma smithi (Pickard-Cambridge, 1897) (includes the synonyms Brachypelma annitha and Brachypelma harmorii);Brachypelma vagans (Ausserer, 1875).(l) The Plant Book, reprinted edition, (D. J. Mabberley, 1990, Cambridge University Press) for the generic names of all CITES plants, unless they are superseded by standard checklists adopted by the Conference of the Parties as referenced in paragraphs (n) to (r).(m) A Dictionary of Flowering Plants and Ferns, 8th edition (J. C. Willis, revised by H. K. Airy Shaw, 1973, Cambridge University Press) for generic synonyms not mentioned in The Plant Book, unless they are superseded by standard checklists adopted by the Conference of the Parties as referenced in paragraphs (m) to (q).(n) A World List of Cycads (D. W. Stevenson, R. Osborne and K.D. Hill, 1995; In: P. Vorster (Ed.), Proceedings of the Third International Conference on Cycad Biology, pp. 55-64, Cycad Society of South Africa, Stellenbosch) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to names of species of Cycadaceae, Stangeriaceae and Zamiaceae.(o) The Bulb Checklist (1997, compiled by the Royal Botanic Gardens, Kew, United Kingdom) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Cyclamen (Primulaceae) and Galanthus and Sternbergia (Liliaceae).(p) The CITES Checklist of Succulent Euphorbia Taxa (Euphorbiaceae) (1997, published by the German Federal Agency for Nature Conservation) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of succulent euphorbias.(q) CITES Cactaceae checklist, second edition (1999, compiled by D. Hunt, Royal Botanic Gardens, Kew, United Kingdom) and its updates accepted by the Nomenclature Committee, as a guideline when making references to names of species of Cactaceae.(r) CITES orchid checklist, (compiled by the Royal Botanic Gardens, Kew, United Kingdom) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Cattleya, Cypripedium, Laelia, Paphiopedilum, Phalaenopsis, Phragmipedium, Pleione and Sophronitis (Volume I, 1995) and Cymbidium, Dendrobium, Disa, Dracula and Encyclia (Volume 2, 1997).ANNEX VII1. Codes for the indication in permits and certificates of the purpose of a transaction, referred to in Article 4(3)(d)B= Breeding in captivity or artificial propagationE= EducationalG= Botanical gardensH= Hunting trophiesL= EnforcementM= Biomedical researchN= Reintroduction or introduction into the wildP= PersonalQ= Circuses and travelling exhibitionsS= ScientificT= CommercialZ= Zoos2. Codes for the indication in permits and certificates of the source of specimens, referred to in Article 4(3)(e)W= Specimens taken from the wildR= Specimens originating from a ranching operationD= Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter III of Regulation (EC) No 1808/2001, as well as parts and derivatives thereofA= Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter III of Regulation (EC) No 1808/2001, as well as parts and derivatives thereofC= Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter III of Regulation (EC) No 1808/2001, as well as parts and derivatives thereofF= Animals born in captivity, but for which the criteria of Chapter III of Regulation (EC) No 1808/2001 are not met, as well as parts and derivatives thereofI= Confiscated or seized specimens(1)O= Pre-Convention(1)U= Source unknown (must be justified)(1) To be used only in conjunction with another source code.ANNEX VIIIANIMAL SPECIES REFERRED TO IN ARTICLE 32(a)AVESANSERIFORMESAnatidaeAnas laysanensisAnas querquedulaAythya nyrocaBranta ruficollisBranta sandvicensisOxyura leucocephalaGALLIFORMESPhasianidaeCatreus wallichiColinus virginianus ridgwayiCrossoptilon crossoptilonCrossoptilon mantchuricumLophophurus impejanusLophura edwardsiLophura swinhoiiPolyplectron emphanumSyrmaticus elliotiSyrmaticus humiaeSyrmaticus mikadoCOLUMBIFORMESColumbidaeColumba liviaPSITTACIFORMESPsittacidaeCyanoramphus novaezelandiaePsephotus dissimilisPASSERIFORMESFringillidaeCarduelis cucullata